Mr. Justice Fitch delivered the opinion of the court. 4. Frauds, statute of, § 41*—when want of authority of agent will not prevent recovery of leased property. In the absence of any fiduciary relations between parties, neglect to notify a tenant that the agent of landlord had no written authority to execute a lease for five, years is not a fraud, and coupled with the fact that the lessor supposed the lease was for one or two years will not support a contention that to permit a recovery of the possession of the premises, after thirty days’ notice to the tenant as a monthly tenant under an invalid lease, permits the statute of frauds to be used to perpetrate a fraud. 5. Principal and agent, § 102*—duty to ascertain agent’s authority to sign a lease. Party dealing with an agent of a lessor is bound to take notice that the agent’s authority to sign lessor’s name to a lease for five years must be in writing. Mr. Justice Gridlby took no part in the decision of this case.